DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McConnell et al (US Pat. No. 7,877,235). 
      	As per claims 1, 11 and 21, McConnell et al (US Pat. No. 7,877,235) disclose a system and method for tracking and managing the one or more emission types generated by one or more equipment located at an entity or enterprise operated by the entity.  Emission data are collected by one more sensors located in the one or more equipment.  Carbon credits are determined based on the comparison result of baseline.  See column 10, lines 1-41 of McConnell et al.  Accordingly, McConnell et al teach or disclose:
	A method and system for monitoring and tracking at least one emission type generated by an entity, the entity generating one or more emissions types including the at least one emission type (column 4, line 62 to column 5, line 6), the system comprising:  
	McConnell et al teach that the equipment or entity constantly is sending emission data to a processor.  Emission baseline is known for a particular type of equipment based on a standard.  Analyzing emission data at any time to determine an output value designated as an emission 
McConnell et al do not explicitly state:
	analyzing the second emission data received at the second time to determine a second emission output value, and determining an emission offset measurement corresponding to the at least one emission type based on the emission baseline and the second emission output value.
	McConnell et al disclose tracking plurality of emission data from a plurality of emission sources more than one time.  These data are being compared against a threshold value and a report is then generated detailing the amount of emissions produced by an emission source or group of emission sources particularly the amount of greenhouses gases produced by each source.  See column 18, line 26 to column 19, line 42 of McConnell et al.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to “determine an emission offset measurement corresponding to the at least one emission type based on the emission baseline and the second emission output value” in the system and method 
 
	As per claims 2, 12 and 22, McConnell et al disclose interfacing with one or more emission sensors located within the entity to receive the first emission data and the second 
emission data, the one or more emission sensors being configured to measure the at least one emission type.  Applicant is directed column 9, lines 28-45 and column 12, lines 3-20 of  McConnell et al.

As per claims 3, 13 and 23, McConnell et al disclose. The method of claim 1, further comprising interfacing with one or more emission monitoring devices located within the entity to receive the first  emission data and the second emission data, the one or more emission monitoring devices being configured to measure the at least one emission type.  Applicant is directed to column 7, lines 47-62 of McConnell et al.  

As per claims 4, 14 and 24, McConnell et al teaches interfacing with one or more  secondary emission sources to receive a first secondary data corresponding to the at least one emission type at the first time and a second secondary data corresponding to the at least one emission type at the second type, wherein the first emission data is based on the first secondary data and the second emission data is based on the second secondary data as a plurality types of sensors may be connected to any of the plurality of devices so as to determine different types of emission gases.  See Column 7, lines 47-62, column 9, lines 29-44, column 12, lines 3-20 of McConnell et al.


As per claims 6, 16 and 26, McConnell et al teach the external processor is configured  to compare the emission baseline to an emission standard for the at least one emission type, and determining the at least one emission reduction step based on the comparison.  See column 30, lines 37-60 of McConnell et al.
 
As per claims 7, 17 and 27, McConnell et al teach generating at least one emission report associated with the emission offset measurement.  Applicant is directed to column 30, lines 2-27 of McConnell et al.  

As per claims 8, 18 and 28, the teachings of McConnell et al are discussed above.   McConnell et al further teach determining carbon credits (see column 9, lines 53-67; column 10, lines 1-18 of McConnell et al.).  McConnell et al do not explicitly state determine carbon  credits available for trading based on the emission offset measurement.  However, McConnell et al state that at the time of the invention it has been a well-known practiced to trade units of “carbon credits”.  Specifically McConnell et al state “The creation of emissions trading programs has created a market in which companies can trade units called “carbon credits”.  Thus companies can create an additional source of profits by reducing their GHG emissions.  More specifically, a company can reduce its GHG emissions, gain carbon credits as a result of the emission reduction, and then sell those credits in the open market for a profit”.     


As per claims 9, 19 and 29, McConnell et al disclose the at least one emission type  is selected from the group consisting of carbon monoxide, carbon dioxide, methane, ozone, chlorofluorocarbons, sulfur oxides, nitrogen oxides, non-methane volatile organic compounds, ammonia, and peroxyacetyl nitrate.  See column 1, lines 39-49 and column 35, lines 1-40 of McConnell et al. 

As per claims 10, 20 and 30, McConnell et al disclose the entity is selected from the  group consisting of an agricultural facility, an industrial facility, a commercial facility, a power generation facility, a commercial building, a medical building, an educational building, a residential building, a single-family residence, a household, a rail transportation means, an air transportation means, a marine transportation means, an on-road transportation means, and an off-road transportation means (column 7, lines 15-22 and column 19, lines 20-37 of McConnell et al.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/fp/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
September 28, 2021